Citation Nr: 0807608	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the RO.

In May 2005, March 2006, and July 2007, the Board remanded 
this case for additional development.  The case has now been 
returned to the Board for further appellate review.


FINDING OF FACT

The veteran's hypertension is not attributable to any injury 
or disease in service or to his service-connected diabetes 
mellitus type II.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in active 
service, nor was it caused or aggravated by his service-
connected diabetes mellitus type II.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.
A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim of service 
connection for hypertension, a VCAA notice letter was sent in 
December 2001, prior to the RO's February 2002 decision.  
That letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, or to send the evidence itself.  In an April 2006 
letter to the veteran, the RO additionally informed him of 
the criteria for establishing a rating and an effective date 
in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim of service 
connection for hypertension, some of the required notice was 
not provided to the veteran until after the RO entered its 
February 2002 decision on his claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded VA examinations 
relating to his claim of service connection for hypertension 
during October 2002, September 2005, February 2007, and July 
2007.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.




II.  The Merits of the Veteran's Claim

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.306 (2007).  Service 
connection is also warranted where the evidence of record 
shows that a chronic disability or disorder has been caused 
or aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

By its February 2002 decision, in pertinent part, the RO 
granted service connection for diabetes mellitus type II 
based on presumptive exposure to herbicides in Vietnam, but 
denied service connection for hypertension.  The veteran 
contends that his hypertension is related to his service-
connected diabetes mellitus.  As noted above, the veteran was 
provided VA compensation and pension (C&P) examinations in 
connection with his claim of service connection for 
hypertension as secondary to diabetes mellitus in October 
2002, September 2005, February 2007, and July 2007.

Review of the claims file reveals that the veteran was 
hospitalized from October 28, 1995 to November 2, 1995 for 
complaint of unspecified chest pain.  The primary diagnosis 
on discharge was coronary occlusion without myocardial 
infarction.  The secondary diagnoses were obesity, 
unspecified, and hypertensive heart disease without 
congestive heart failure, unspecified benign or malignant.  
The record also contains treatment reports from the Cleveland 
VAMC for the period from February 2, 1999 to December 13, 
2001.  On April 29, 1999, it was noted that the veteran was 
5' 11" high and weighed 302 pounds.  Diabetes had been ruled 
out.  The veteran was being followed for peripheral 
neuropathy of unknown etiology.  On February 14, 2000, he 
weighed 335 pounds.  On June 6, 2000, among other things, it 
was noted that the veteran had borderline diabetes mellitus 
and obesity.  The veteran was first diagnosed with diabetes 
mellitus type II without complications on December 11, 2000.  
The first mention of hypertension (with no record of blood 
pressure at that time) was made on April 9, 2001.  On April 
19, 2001, hypertension was listed as an active problem.  
Blood pressure was 162/92.  As of December 13, 2001, active 
problems were listed as diabetes mellitus without 
complications, obesity, and hypertension.  

At the October 2002 VA examination, the examiner, G.H., a 
physician's assistant, noted that he had reviewed the claims 
file.  He observed that the veteran weighed 300 pounds.  His 
blood pressure was 140/80 sitting, 138/72 lying down, and 
140/84 standing.  The veteran reported that he was diagnosed 
with hypertension at the same time that he was diagnosed with 
diabetes mellitus type II at the Cleveland VAMC during 2000.  
The examiner diagnosed the veteran with hypertension and 
morbid obesity.  He opined that it was more likely than no 
that the hypertension was not related to the veteran's 
diabetes mellitus.  In an April 2004 addendum to his October 
2002 opinion, G.H. noted that the veteran had been diagnosed 
with diabetes mellitus and hypertension at the same time (in 
2000).  He stated that there was no relationship with the 
diabetes mellitus and hypertension.  His rationale was that 
the veteran's renal function tests were normal and he had no 
proteinuria.

At the September 2005 VA examination, the examiner, J.R., a 
nurse practitioner, noted that she had reviewed the claims 
file.  Besides diabetes mellitus, the veteran had 
hyperlipidemia, morbid obesity, and peripheral autonomic 
neuropathy.  He weighed 304 pounds.  His blood pressure in 
three positions was 138/83, 132/88, and 109/76.  A chest x-
ray showed a normal sized and shaped heart.  She diagnosed 
hypertension.  Her opinion was that the hypertension was not 
caused by diabetes mellitus.  She noted that the veteran had 
normal kidney function.  On review of the claims file, she 
noted that the veteran was diagnosed with chest pain syndrome 
in November 1995.  Coronary artery disease and angina had 
been ruled out, but it was stated that the veteran had 
hypertension and cardiovascular disease.  This predated his 
diagnosis of diabetes mellitus.  J.R.'s examination report 
was also acknowledged by a VA endocrinologist.  

The February 2007 VA examiner, P.H., a physician's assistant 
who reviewed the claims file, noted that the veteran was 
diagnosed with diabetes mellitus during 2000, and with 
hypertension sometime between 1991 and 2000.  No history of 
chest pain, shortness of breath, nausea, vomiting, 
diaphoresis, or palpitations was noted.  The veteran's weight 
was 303 pounds.  His blood pressure was 156/98, 160/100, and 
154/98.  He diagnosed the veteran with hypertension, but 
opined that it was less likely than not that the veteran's 
hypertensive disease was related to his diabetes mellitus 
disease.  His rationale was that the veteran had been 
diagnosed with hypertension either prior to his diagnosis of 
diabetes mellitus or at the same time.  He had normal renal 
functions and a normal microalbumin.

During July 2007, the veteran was examined by a VA 
cardiologist, Dr. I.R., who stated that he had reviewed the 
claims file.  He observed that the veteran weighed 292 
pounds, and his blood pressure was 134/86 and 124/75.  The 
veteran reported that he had been diagnosed with hypertension 
sometime between 1991 and 2000, and that he had been 
diagnosed with diabetes mellitus during 2000.  Dr. I.R. 
diagnosed the veteran with hypertension, diabetes mellitus, 
and dyslipidemia.  He opined, noting he could only speculate, 
that the veteran's hypertension was not caused by his 
diabetes.

Based on the foregoing medical evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for hypertension either on a 
direct basis, or as secondary to his diabetes mellitus.  The 
veteran's service medical records contain no record of 
treatment for, or diagnosis of, hypertension during service.  
There is no record of the veteran having been diagnosed with 
hypertension within a year after his separation from service 
in December 1969.

The Board notes that the veteran has been provided four VA 
compensation and pension examinations relating to his claim.  
The resulting fact is that four medical professionals, 
including a VA cardiologist, have now given opinions that the 
veteran's hypertension is not caused by or related to his 
diabetes mellitus.  They each had the benefit of having 
reviewed the claims file.  

In the present case, the record shows that the veteran was 
diagnosed with obesity and hypertensive heart disease in 
1995.  By his own report, the veteran's hypertension was 
diagnosed sometime between 1991 and 2000 before his diabetes 
mellitus was diagnosed in 2000, and many years after his 
discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Therefore, the claim of 
service connection for hypertension must be denied.


ORDER

Service connection for hypertension is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


